— Appeal from a decision of the Trial Term of the Supreme Court, Madison County. Plaintiff was taken by the chief of police of defendant village from a social club to the police station and to the city jail; and after being detained for a few hours was released. There is some difference between the parties on whether he was “arrested” at the social club or whether he was “arrested” at the police station for the disorderly answers given to the police chief. It is conceded that the defendant village is not answerable under the facts in this ease for punitive damages. The verdict returned by the jury was for $4,000. The Trial Judge felt it was an excessive award and set it aside conditionally unless plaintiff agreed to accept $1,000. We regard this a fair exercise of control over the reasonableness of the verdict. The arguments which plaintiff felt he was unable to pursue at Trial Term had scope for full development on appeal and have been considered. We agree with the Trial Term that the verdict is excessive. Order affirmed, with costs to respondent. Bergan, J. P., Coon, Halpern and Imrie, JJ., concur; Zeller, J., taking no part.